DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “wherein the generated fault output is generated” in lines 2-3. This appears to mean “wherein the additionally generated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the generated fault output is in response to a ground fault” in lines 1-2. It is unclear if this is in response to a ground fault in the electrical receptacle or the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemir et al. U.S. Patent No. 6,262,871 (hereinafter “Nemir”).
Regarding claim 1, Nemir teaches an electrical receptacle (i.e. permanent outer shell 244)(fig.15) comprising: at least one plug outlet (refer to claim 14 and col. 19 lines 10-25), each plug outlet configured for electrical connection to a hot power line (implicit)(refer to fig.15) and a neutral power line (implicit)(refer to fig.15); and a processor (i.e. detection electronics 30 and self-test circuit 56)(fig.2) configured to determine an internal component failure of the electrical receptacle (refer to claim 1).
Regarding claim 2, Nemir teaches the electrical receptacle of claim 1, wherein the processor is configured to generate a fault output in response to said determining the internal component failure (refer to claim 1).
Regarding claim 5, Nemir teaches the electrical receptacle of claim 1, wherein the processor is configured to perform self-testing of the electrical receptacle for said determining the internal component failure (refer to claim 1).
Regarding claim 6, Nemir teaches the electrical receptacle of claim 5, wherein the processor is configured to perform said determining the internal component failure in an ongoing or periodic routine (refer to claim 1).
Regarding claim 7, Nemir teaches the electrical receptacle of claim 1, wherein the electrical receptacle comprises at least one of the group consisting of an in-wall receptacle, a multiple-outlet power adapter, a power strip, and an extension cord (refer to permanent outer shell 244)(fig.15).
Regarding claim 8, Nemir teaches an electrical receptacle (i.e. permanent outer shell 244)(fig.15) comprising: at least one plug outlet (refer to claim 14 and col. 19 lines 10-25), each plug outlet configured for electrical connection to a hot power line (implicit)(refer to fig.15) and a neutral power line (implicit)(refer to fig.15); and a controlled switch (i.e. circuit breaker contacts 32 and 33 and secondary circuit breaker 66 and 67)(fig.2) connected to a contact of said plug outlet (implicit) in series relationship with the hot power line (implicit) for controlling connection from the hot power line (implicit); a processor (i.e. detection electronics 30 and self-test circuit 56)(fig.2) electrically coupled to the electrical receptacle (implicit), the processor configured to perform ongoing or periodic self-testing of the electrical receptacle (refer to claim 1) to determine a fault (refer to claim 1) and, in response a fault determination, generate a control output to a control terminal of the controlled switch (refer to claim 1) to deactivate electrical connection of the plug outlet from the hot power line (refer to claim 1).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemir as applied to claim 2 above, and further in view of Haun et al. U.S. Patent No. 6,621,669 (hereinafter “Haun”).
Regarding claim 3, Nemir teaches the electrical receptacle of claim 2, however Nemir does not teach wherein the electrical receptacle is connected to a downstream electrical receptacle, and wherein the generated fault output is generated in response to detection of component failure at the downstream electrical receptacle. However Haun teaches wherein the electrical receptacle (i.e. electrical outlet 11)(fig.11) is connected to a downstream electrical receptacle (i.e. outlets 388)(fig.1), and wherein the generated fault output is generated in response to detection of component failure at the downstream electrical receptacle (refer to col. 3 lines 29-42)(arcing faults occur when a component such as insulation fails).
Regarding claim 4, Nemir and Haun teach the electrical receptacle of claim 3, wherein the fault output is additionally generated in response to a ground fault in either the electrical receptacle or the downstream electrical receptacle (refer to Nemir claim 2)(a ground fault anywhere downstream of the detection electronics 30 would be detected including in any downstream outlets)(refer also to Haun claims 6-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839